588 F.Supp. 13 (1983)
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff,
v.
CUDAHY FOODS CO., et al., Defendants.
No. C83-855V.
United States District Court, W.D. Washington.
December 28, 1983.

ORDER
VOORHEES, District Judge.
Having considered the motion of defendants to dismiss or, in the alternative, to strike plaintiff's jury demand, together with the memoranda submitted by counsel, the Court now finds and rules as follows:
1. The Court is of the opinion and finds that defendants do have standing to challenge the authority of the plaintiff to enforce the provisions of the Age Discrimination in Employment Act of 1967.
2. Despite Immigration & Naturalization Service v. Chadha, 462 U.S. 919, 103 S.Ct. 2764, 77 L.Ed.2d 317 (1983) and despite the fact that the Reorganization Act of 1977, 5 U.S.C. Section 901 et seq., contained a provision for legislative veto, the Court is of the opinion and finds *14 that plaintiff does have the authority to enforce the provisions of the Age Discrimination in Employment Act of 1967. The Court finds that the Supreme Court's ruling in Chadha does not invalidate the transfer of enforcement authority from the Department of Labor to plaintiff made by Executive Order 12144.
3. The Court is of the opinion and finds that plaintiff did not breach its duty to act as a conciliator in this matter.
4. The Court is of the opinion and finds that plaintiff is entitled to a jury trial in this action. E.E.O.C. v. Corry Jamestown Corporation, 719 F.2d 1219 (3rd Cir. 1983).
Accordingly, defendants' motion to dismiss or, in the alternative, to strike the jury demand of plaintiff is DENIED.
The Clerk of this Court is instructed to send uncertified copies of this order to all counsel of record.